PER CURIAM.
This appeal was transferred to us by the District Court of Appeal, Fourth District, 369 So.2d 982 (Fla. 4th DCA 1979), because the trial court upheld the constitutionality of section 775.084, Florida Statutes (1977). The trial court’s ruling upholding the constitutionality of section 775.084 is consistent with our holding in Eutsey v. State, 383 So.2d 219 (Fla.1980). We hold that this constitutional issue is now legally frivolous, and we therefore transfer this case back to the District Court of Appeal, Fourth District, for consideration of the remaining points on appeal.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.